                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA



ABL & ASSOCIATES PLUMBING LLC,                    )
                                                  )
           Plaintiff,                             )     Case No. 5:16-cv-00918
                                                  )
           v.                                     )
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
           Defendant.                             )




                                             ORDER

       This matter comes before the Court on the United States' Motion to Stay this case due to
a lapse in appropriations. Upon consideration of the United States' Motion, it is hereby
ORDERED that:

This case is stayed pending the restoration of appropriations; and

All deadlines in this case shall be extended by the duration of the lapse in appropriations.

                        Dated this    2..8      day ofDecember, 2018.




                                                      UNITED STATES DISTRICT JUDGE




                                                                               I   '
